HEDRICK, Judge.
The only exception brought forward and argued on this appeal is to the denial of defendant’s motion to continue the alimony pendente lite hearing until a “qualified and approved court, reporter” could be present to record the testimony.
In McAlister v. McAlister, 14 N.C. App. 159, 187 S.E. 2d 449 (1972), this court held that in the absence of a showing of prejudice, a new trial would not be ordered when the trial court failed to allow the defendant’s motion to have a court reporter record the testimony at a pendente lite hearing. In the present case defendant has shown no such prejudice in the denial of his motion.
Furthermore, G.S. 7A-198 (a) states: “Court-reporting personnel shall be utilized, if available, for the reporting, of civil trials in the district court. If court reporters are not available in any county, electronic or other mechanical devices shall be provided by the Administrative Office of the Courts upon request of the chief district judge.” A hearing on a motion for alimony pendente lite is not a civil trial within the meaning of G.S. 7A-198. See 88 C.J.S., Trials, § 3, p. 22.
In addition, G. S. 50-16.8 (f) provides that the evidence in an alimony pendente lite hearing may be confined to verified pleadings, affidavits, or other proof aside from oral testimony. See also Miller v. Miller, 270 N.C. 140, 153 S.E. 2d 854 (1967); Harrell v. Harrell, 253 N.C. 758, 117 S.E. 2d 728 (1961); Moore v. Moore, 185 N.C. 332, 117 S.E. 12 (1923). Therefore, it seems clear that there is no necessity that the testimony be recorded.
Finally, Rule 19(f) of the Rules of Practice of this court reflects the expectation of the court that there will be certain circumstances in which there will be no stenographic record of a prior hearing. This rule outlines an alternative course for appellant’s counsel to follow, and in so doing, indicates that a written transcript of the testimony is not essential in filing a record on appeal.
The court did not err in denying the motion to continue.
The order appealed from is
Affirmed.
Judges Britt and Vaughn concur.